Case 4:19-cr-10017-KMM Document 57 Entered on FLSD Docket 03/12/2020 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-10017-CR-MOORE

  UNITED STATES OF AMERICA,

                          Plaintiff,
  v.

  DONALD HOWARD CONKRIGHT,

                          Defendant.
                                             /

                     GOVERNMENT'S INDEX OF ADMITTED TRIAL EXHIBITS

           COMES NOW, the United States of America, by and through its undersigned Assistant United

  States Attorney, and hereby files this Index of Admitted Trial Exhibits and includes, by way of

  attachment, the one hundred and twelve (112) electronically filed trial exhibits.

                                          EXHIBITS PART 1

       1. Exhibit 100 – Emails between Debra Eblen and drowland@steelefreeman.org 10/10/2018

          (page 1)

       2. Exhibit 101 –Email from Deborah Cranford to drowland@steelefreeman.org 10/11/2018 and

          10/15/2018 (page 2)

       3. Exhibit 102 –Baggage claim tag for baggage tag number 001229657 AND baggage tag number

          001229657 (page 3)

       4. Exhibit 103- Email from drowland@steelefreeman.org to Deborah Cranford 10/12/2018 (page

          4)

       5. Exhibit 104 – Email from Cindy Hankey to drowland@steelefreeman.org 10/18/2018 (page 5)

       6. Exhibit 105- Emails between Cindy Hankey and drowland@steelefreeman.net to Cindy Hankey

          10/24/2018 (page 6)

                                                     1
Case 4:19-cr-10017-KMM Document 57 Entered on FLSD Docket 03/12/2020 Page 2 of 7



    7. Exhibit 106 – Email from Cindy Hankey to ‘DENA ROWLAND’ 10/24/2018 at 8:57 am (page

       7)

    8. Exhibit 107 – Email from drowland@steelefreeman.net 10/25/2018 (page 8)

    9. Exhibit 108 – Email from Cindy Hankey to ‘DENA ROWLAND’ 10/25/2018 at 8:39 am (page

       9)

    10. Exhibit 109 – Check 600520 to Steele-Freeman, Inc. in the amount of $1,473,126.54

       (page 10)

    11. Exhibit 110 – Check 600521 to Steele-Freeman, Inc. in the amount of $522,588.98

       (page 11)

    12. Exhibit 111 – Journal Entry for Checks dated 11/08/2018 (page 12)

    13. Exhibit 112- Bank Statement for Chase Bank Account ending in 9000 for November 1, 2018

       through November 30, 2018 (pages 13-14)

    14. Exhibit 113 – Steele & Freeman, Inc. Application ($1,473,126.54) (pages 15-87)

    15. Exhibit 114 – Steele & Freeman, Inc. Application ($522,588.98) (pages 88-115)

    16. Exhibit 200 –Iberia Bank Account Agreement for Account Ending in 1139 (pages 116-117)

    17. Exhibit 201- Iberia Bank Account Statement for Account Ending in 1139 dated 10/15/2018

       (page 118)

    18. Exhibit 202 – Iberia Bank Account Agreement for Account Ending in 4241 dated 10/15/2018

       (page 119-120)

    19. Exhibit 203 – Iberia Bank Account Statement for Account Ending in 4241 dated 10/31/2018

       (page 121)

    20. Exhibit 204 – Iberia Bank Account Statement for Account Ending in 1139 dated 11/15/2018

       (with copies of checks) (pages 122-134)


                                                 2
Case 4:19-cr-10017-KMM Document 57 Entered on FLSD Docket 03/12/2020 Page 3 of 7



    21. Exhibit 205 – Iberia Bank Account Statement for Account Ending in 4241 dated 11/30/2018

       (with copies of checks) (pages 135-137)

    22. Exhibit 206 –Iberia Bank Account Statement for Account Ending in 1139 dated 11/16/2018

       through 12/16/18 (with copies of checks) (pages 138-143)

    23. Exhibit 207A-J – Screenshots of Video Surveillance (pages 144-153)

    24. Exhibit 209 –Email from Lazaro Berlanga to Randy Woodall 11/19/2018 (pages 154-155)

    25. Exhibit 210 –Attachment to Lazaro Berlanga Email Transaction History (pages 156-157)

    26. Exhibit 211 – Deposit Inquiry (pages 158-161)

    27. Exhibit 212 –Deposit Inquiry (pages 162-166)

    28. Exhibit 213 –Deposit Inquiry (pages 167-176)

    29. Exhibit 214A–Cashier’s Check – Bank Credit Copy – $72,000 – 11/14/18 (pages 177-179)

    30. Exhibit 214B –Cashier’s Check – Bank Credit Copy - $9,500 –11/14/18 (pages 180-181)

    31. Exhibit 214C –Cashier’s Check – Bank Credit Copy - $9,500 – 11/16/18 (pages 182-183)

    32. Exhibit 215 –All Cashier’s Checks (pages 184-211)

    33. Exhibit 216 –All Cashier’s Checks (page 212)

                                       EXHIBITS PART 2

    34. Exhibit 300 –Contract for BMW (pages 1-2)

    35. Exhibit 301A-D – Photographs of M3 (page 3-6)

    36. Exhibit 302 –8300 Checklist (page 7)

    37. Exhibit 303 – Copy of Wire (page 8)

    38. Exhibit 304 – OFAC Inquiry (page 9)

    39. Exhibit 305 –Screenshot of Accounts (page 10)

    40. Exhibit 306 –Vehicle Registration (page 11)


                                                  3
Case 4:19-cr-10017-KMM Document 57 Entered on FLSD Docket 03/12/2020 Page 4 of 7



    41. Exhibit 307 –Copy of Conkright DL (page 12)

    42. Exhibit 308 –Copy of Conkright Geico Insurance (pages 13-14)

    43. Exhibit 309 –Deal Summary (page 15)

    44. Exhibit 310 –Application for Vehicle Title (pages 16-18)

    45. Exhibit 311 –Certificate of Origin for Vehicle (pages 19-20)

    46. Exhibit 312 –Motor Vehicle Title Reassignment Supplement (pages 21-22)

    47. Exhibit 313 –Braman Motor Rebate Form (page 23)

    48. Exhibit 314 –Service Contract (pages 24-35)

    49. Exhibit 315 –State Specific Amendments (pages 36-39)

    50. Exhibit 316 –BMW Full Maintenance Program Upgrade Agreement (pages 40-42)

    51. Exhibit 317 –Menu of Program Choices (page 43)

    52. Exhibit 318 –Braman Assurances (page 44)

    53. Exhibit 319 – Acknowledgment (page 45)

    54. Exhibit 320 –Customer Receipt and Documents Disclosure (page 46)

    55. Exhibit 321 –Customer Form (page 47)

    56. Exhibit 322 –Hope Scholarship Contribution Election Form (page 48)

    57. Exhibit 323 –Outstanding Balance Form (page 49)

    58. Exhibit 324 –Informational Sheet (pages 50-51)

    59. Exhibit 325 –Authorization and Consent Form (page 52)

    60. Exhibit 326 –Supplemental Conditions (page 53)

    61. Exhibit 327 –Vehicle Air Pollution Control Statement (page 54)

    62. Exhibit 328 –Lemon Law Disclosure (page 55)

    63. Exhibit 329 –Insurance Affidavit (page 56)


                                                     4
Case 4:19-cr-10017-KMM Document 57 Entered on FLSD Docket 03/12/2020 Page 5 of 7



    64. Exhibit 330 –Power of Attorney (page 57)

    65. Exhibit 331A –CD of Video Surveillance (page 58)

    66. Exhibit 331B-H –Screenshots of Video Surveillance (pages 59-65)

    67. Exhibit 332 –Odometer Disclosure (page 66)

    68. Exhibit 333–New Tag Form (page 67)

    69. Exhibit 334 –Application for certificate of title (page 68)

    70. Exhibit 400 –Receipt with Order Date November 16, 2018 and $2,000 Deposit (page 69)

    71. Exhibit 401 –Transaction Record with Receipt, Copy of DL and Copy of Credit Card (pages

        70-71)

    72. Exhibit 402 –Transaction Receipt Showing Full Payment Made (page 72)

    73. Exhibit 403A-B –Photographs of Rolexes (pages 74-74)

    74. Exhibit 404A-F –Screenshots of Video Surveillance (pages 75-80)

    75. Exhibit 405A –Text Messages (pages 81-82)

    76. Exhibit 500 –Copy of Check to Intertech (page 83)

    77. Exhibit 501 –Invoice Dated November 15, 2018 (page 84)

    78. Exhibit 502 –Airway Bill (page 85)

    79. Exhibit 503 – Booking Certification (page 86)

    80. Exhibit 504 –Cargo Certification Statement (page 87)

    81. Exhibit 505 –Shipping Label (page 88)

    82. Exhibit 507 –Suntrust Deposit Slip (page 89)

    83. Exhibit 601 –Selected Text Messages (pages 90-116)

    84. Exhibit 700 –Shipping Information for Tracking Number ending in 1342 (page 117)

    85. Exhibit 701 –Transaction Summary for Tracking Number ending in 1342 (page 118)


                                                    5
Case 4:19-cr-10017-KMM Document 57 Entered on FLSD Docket 03/12/2020 Page 6 of 7



    86. Exhibit 702 –Shipping Labels for Tracking Number Ending in 1342 (page 119)

    87. Exhibit 703 –Commercial Invoice for Tracking Number Ending in 1342 (page 120)

    88. Exhibit 704 –Customs Form for Tracking Number Ending in 1342 (page 121)

    89. Exhibit 705 –Shipping Information Report for Tracking Number ending in 3337 (page 122)

    90. Exhibit 706 –Transaction Summary for Tracking Number ending in 3337 (page 123)

    91. Exhibit 707 –Shipping Labels for Tracking Number Ending in 3337 (page 124)

    92. Exhibit 708 –Commercial Invoice for Tracking Number Ending in 3337 (page 125)

    93. Exhibit 709 –Customs Form for Tracking Number Ending in 3337 (page 126)

    94. Exhibit 800–CD of Video-Recorded Interview (page 127)

    95. Exhibit 801–Transcript of Interview (page 128-211)

    96. Exhibit 802 –Written Waiver of Miranda Rights (page 212)

    97. Exhibit 900–Consumer Account Application Dated 12/01/2017 (pages 213-215)

    98. Exhibit 901 –Wells Fargo Account Statement for Account ending in 4657 for 12/29/17-01/29/18

       (pages 216-218)

    99. Exhibit 902 –Wells Fargo Account Statement for Account ending in 4657 for01/30/2018-

       02/28/18 (pages 219-222)

    100. Exhibit 903 –Wells Fargo Account Statement for Account ending in 4657 for 03/01/18-

       03/27/18 (pages 223-226)

    101. Exhibit 904–Wells Fargo Account Statement for Account ending in 4657 for 03/28/18-

       04/26/18 (pages 227-230)

    102. Exhibit 905 –Wells Fargo Account Statement for Account ending in 4657 for 04/27/18-

       05/25/18 (pages 231-239)

    103. Exhibit 908 –Transaction Details for Cash Withdrawals (pages 234-239)


                                                 6
Case 4:19-cr-10017-KMM Document 57 Entered on FLSD Docket 03/12/2020 Page 7 of 7



    104. Exhibit 910 –Letter Closing Account (page 240)

    105. Exhibit 911 –Emails – In Touch Ministries (pages 241-248)

    106. Exhibit 911A –Jet Linx Aviation – New Bank Information (Wells Fargo) (page 249)

    107. Exhibit 911B –Jet Linx Aviation – New Bank Information (Banamex) (page 250)

    108. Exhibit 912 –In Touch Ministries Vendor Transaction (page 251)

    109. Exhibit 914–ACH Return/NOC Report (page 252)

    110. Exhibit 916 –Email – In Touch Ministries - April 23, 2018 (pages 253-254)

    111. Exhibit 917 –Jet Linx Invoice – May 2, 2018 (page 255)

    112. Exhibit 5000 –Department of Defense Record for Defendant (pages 256-257)

                                                Respectfully submitted,
                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                       By:    /s/Lindsey Lazopoulus Friedman
                                              Lindsey Lazopoulus Friedman
                                              Assistant United States Attorney
                                              Southern District of Florida
                                              Fla. Bar No. 91792
                                              99 Northeast 4th Street, 6th Floor
                                              Miami, Florida 33132-2111
                                              Telephone: (305) 961-9168
                                              E-mail: Lindsey.Friedman@usdoj.gov

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of this pleading was filed via the Court’s electronic filing

  system on March 12, 2020.

                                                              /s/Lindsey Lazopoulus Friedman
                                                             Lindsey Lazopoulus Friedman
                                                             Assistant United States Attorney




                                                 7
